158 U.S. 532 (1895)
In re QUARLES AND BUTLER, Petitioners.
In re McENTIRE AND GOBLE, Petitioners.
Nos. 14 and 15. Original.
Supreme Court of United States.
Submitted April 22, 1895.
Decided May 20, 1895.
ORIGINAL.
*534 Mr. W.C. Glenn and Mr. D.W. Rountree for the petitioners.
Mr. Solicitor General opposing.
MR. JUSTICE GRAY, after stating the facts, delivered the opinion of the court.
These cases are governed by the principles declared and affirmed in Logan v. United States, 144 U.S. 263, 283-295, and in the earlier decisions there reviewed, the result of which may be summed up as follows:
*535 The United States are a nation, whose powers of government, legislative, executive and judicial, within the sphere of action confided to it by the Constitution, are supreme and paramount. Every right, created by, arising under, or dependent upon the Constitution, may be protected and enforced by such means and in such manner as Congress, in the exercise of the correlative duty of protection, or of the legislative powers conferred upon it by the Constitution, may in its discretion deem most eligible and best adapted to attain the object. United States v. Logan, 144 U.S. 293.
Section 5508 of the Revised Statutes provides for the punishment of conspiracies "to injure, oppress, threaten or intimidate any citizen in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or laws of the United States, or because of his having so exercised the same."
Among the rights and privileges, which have been recognized by this court to be secured to citizens of the United States by the Constitution, are the right to petition Congress for a redress of grievances; United States v. Cruikshank, 92 U.S. 542, 553; and the right to vote for presidential electors or members of Congress; Ex parte Yarbrough, 110 U.S. 651; and the right of every judicial or executive officer, or other person engaged in the service, or kept in the custody, of the United States, in the course of the administration of justice, to be protected from lawless violence. There is a peace of the United States. In re Neagle, 135 U.S. 1, 69; United States v. Logan, above cited.
It is the duty and the right, not only of every peace officer of the United States, but of every citizen, to assist in prosecuting, and in securing the punishment of, any breach of the peace of the United States. It is the right, as well as the duty, of every citizen, when called upon by the proper officer, to act as part of the posse comitatus in upholding the laws of his country. It is likewise his right and his duty to communicate to the executive officers any information which he has of the commission of an offence against those laws; and such information, given by a private citizen, is a privileged and confidential *536 communication, for which no action of libel or slander will lie, and the disclosure of which cannot be compelled without the assent of the government. Vogel v. Gruaz, 110 U.S. 311; United States v. Moses, 4 Wash. C.C. 726; Worthington v. Scribner, 109 Mass. 487.
The right of a citizen informing of a violation of law, like the right of a prisoner in custody upon a charge of such violation, to be protected against lawless violence, does not depend upon any of the Amendments to the Constitution, but arises out of the creation and establishment by the Constitution itself of a national government, paramount and supreme within its sphere of action. United States v. Logan, 144 U.S. 294. Both are, within the concise definition of the Chief Justice in an earlier case, "privileges and immunities arising out of the nature and essential character of the national government, and granted or secured by the Constitution of the United States." In re Kemmler, 136 U.S. 436, 448.
The right of the private citizen who assists in putting in motion the course of justice, and the right of the officers concerned in the administration of justice, stand upon the same ground, just as do the rights of citizens voting and of officers elected, of which Mr. Justice Miller, speaking for this court, in Ex parte Yarbrough, above cited, said: "The power in either case arises out of the circumstance that the function in which the party is engaged, or the right which he is about to exercise, is dependent on the laws of the United States. In both cases, it is the duty of that government to see that he may exercise this right freely, and to protect him from violence while so doing, or on account of so doing. This duty does not arise solely from the interest of the party concerned, but from the necessity of the government itself, that its service shall be free from the adverse influence of force and fraud practised on its agents, and that the votes by which its members of Congress and its President are elected shall be the free votes of the electors, and the officers thus chosen the free and uncorrupted choice of those who have the right to take part in that choice." 110 U.S. 662.
To leave to the several States the prosecution and punishment *537 of conspiracies to oppress citizens of the United States, in performing the duty and exercising the right of assisting to uphold and enforce the laws of the United States, would tend to defeat the independence and the supremacy of the national government. As was said by Chief Justice Marshall, in McCulloch v. Maryland, and cannot be too often repeated, "No trace is to be found in the Constitution of an intention to create a dependence of the government of the Union on those of the States, for the execution of the great powers assigned to it. Its means are adequate to its ends; and on those means alone was it expected to rely for the accomplishment of its ends. To impose on it the necessity of resorting to means which it cannot control, which another government may furnish or withhold, would render its course precarious, the result of its measures uncertain, and create a dependence on other governments, which might disappoint its most important designs, and is incompatible with the language of the Constitution." 4 Wheat. 316, 424.
The suggestions made in the Circuit Court, and renewed in this court, "that there is no such official as a United States deputy marshal," and that the marshal and his deputies have nothing to do with enforcing the internal revenue laws, are sufficiently answered by referring to the statutes. The Revised Statutes provide that every marshal may appoint one or more deputies, removable from office by the District Judge or by the Circuit Court; and who take the like oath as the marshal; and for the faithful performance of whose duties the marshal is responsible upon his official bond. Rev. Stat. §§ 780, 782, 783. And by the act of March 1, 1879, c. 125, § 9, any marshal or deputy marshal may arrest any person found within his district in the act of operating an illegal distillery, and take him before a judicial officer. 20 Stat. 341, 342.
The necessary conclusion is, that it is the right of every private citizen of the United States to inform a marshal of the United States, or his deputy, of a violation of the internal revenue laws of the United States; that this right is secured to the citizen by the Constitution of the United States; and *538 that a conspiracy to injure, oppress, threaten, or intimidate him in the free exercise or enjoyment of this right, or because of his having exercised it, is punishable under section 5508 of the Revised Statutes.
According to the agreement of counsel, and in order that the judgment of this court may appear in regular form upon its records, leave is given to file the petitions. But, for the reasons above stated, the
Writs of habeas corpus are denied.
MR. CHIEF JUSTICE FULLER dissented.